DETAILED ACTION
	This is the first office action on the merits for application 14/833,709, which is a continuation of 13/551,003, filed 7/17/2012 and which, in turn, claims priority to provisional application 61/508,891, filed 7/18/2011, after the request for continued examination filed 8/12/2020.
Claims 1-20 are pending in the application, and are considered herein.
In light of the claim amendments filed 8/12/2020, the prior art rejections under Fornage and Toyomura are withdrawn.
In light of the claim amendments filed 8/12/2020, the double patenting rejections are modified only as necessitated by amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2020 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7, 10-11, 14-16, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-13, 17-18, and 20 of U.S. Patent No. 9,118,273 B2, in view of Good, et al. (U.S. Patent Application Publication 2010/0105245 A1). 
Claims 1 and 11 of 9,118,273 recites that at least one of the mounting points of the plurality of mounting points would resiliently float with respect to the PV module in response to applied forces, and Claims 1 and 10 of the instant application teach that the plurality of mounting points allow the PV module to flex without subjecting the power conversion module to stress from the PV module. Therefore, because Claims 1 and 11 of 9,118,273 recite that at least one of the mounting points would be structurally capable of the kind of flexible retention of the power conversion module recited in Claims 1 and 10 of the instant 
Further, instant Claims 1 and 10 recite that the “mounting points” at which the power conversion module and PV module are connected are “mounting pads.” This is not taught by the claims of 9,118,273. To solve the same problem of providing PV modules with attached power conversion devices, Good teaches a module in which a power conversion module (i.e. junction box 102, paragraphs [0018]-[0034]) is mounted to a face of a PV module 104 with a plurality of distributed mounting pads (i.e. mounting assembly 120 is a body with an adhesive on both sides, paragraph [0020]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have formed each of the mounting points of claims 1-4, 10-13, 17-18, and 20 of U.S. Patent No. 9,118,273 B2 from mounting pads, per the teachings of Good, because Good teaches that this is a conventional and successful form of mounting a power conversion module to a PV module.
Forming each of the mounting points of claims 1-4, 10-13, 17-18, and 20 of U.S. Patent No. 9,118,273 B2 from mounting pads, teaches the remaining limitations of instant Claims 1-2, 4-5, 7, 10-11, 14-16, 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of Claim 1 are indefinite, because it is unclear whether Claim 1 requires the PV and the power conversion module, or whether the limitations of Claim 1 directed toward the PV module and the power conversion module (i.e. “for flexibly mounting a power conversion module to a PV module” and “that adhere to a face of the PV module and flexibly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module such that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module”) are merely intended use limitations.
Claims 2-9 are indefinite, because of their dependence on Claim 1.
Claim 2 is further indefinite. Claim 2 recites “a rigid mounting point for the power adapted for electrically coupling the power conversion module to the PV module.” This limitation is indefinite. First, the term “the power” lacks proper antecedent basis. Further, it is unclear whether “adapted for electrically coupling … to the PV module” refers to “the power” or “a rigid mounting point.” Consequently, the metes and bounds of “a rigid mounting point for the power adapted for electrically coupling the power conversion module to the PV module” are unclear.
Claim 3 is indefinite, because of its dependence on Claim 2.
The metes and bounds of Claim 10 are indefinite, because it is unclear whether Claim 1 requires the power conversion module, or whether the limitations of Claim 10 directed toward the power conversion module (i.e. “for flexibly mounting a power conversion module to a PV module” and “that adhere to a face of the PV module and flexibly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module such that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module”) are merely intended use limitations.
Claim 11 is further indefinite. Claim 11 recites “a rigid mounting point for the power adapted for electrically coupling the power conversion module to the PV module.” This limitation is indefinite. First, the term “the power” lacks proper antecedent basis. Further, it is unclear whether “adapted for electrically coupling … to the PV module” refers to “the power” or “a rigid mounting point.” Consequently, the metes and bounds of “a rigid mounting point for the power adapted for electrically coupling the power conversion module to the PV module” are unclear.
Claim 12 is indefinite, because of its dependence on Claim 11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, and 7-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mizuno, et al. (U.S. Patent Application Publication 2006/0068144 A1).
In reference to Claim 1, Mizuno teaches a mounting assembly (Fig. 3, paragraphs [0030] and [0032]-[0033]), comprising a plurality of distributed mounting pads (corresponding to adhesive surfaces 114c and 116c, Fig. 3, paragraph [0030]).
It is the Examiner’s position that “for flexibly mounting a power conversion module to a photovoltaic module” and “that adhere to a face of the PV module and flexibly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module such that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module” are all intended use limitations of the claim.
It is the Examiner’s position that, because Mizuno teaches all of the positively-recited structure of Claim 1 (i.e. a mounting assembly with a plurality of distributed mounting pads), the mounting assembly of Mizuno is structurally capable of performing the intended use recited in Claim 1.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
	In reference to Claims 4 and 7-9, it is noted that Claims 4 and 7-9 only further modify the intended use limitations of Claim 1. Therefore, it is the Examiner’s position that Mizuno teaches the limitations of Claims 4 and 7-9.

Claims 1, 8, 10, 18, 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Marroquin, et al. (U.S. Patent Application Publication 2011/0083733 A1).
In reference to Claim 1, Marroquin teaches a mounting assembly (208 and its associated parts) for flexibly mounting a power conversion module (i.e. inverter 203/202, paragraphs [0024]-[0025]) to a photovoltaic module (Figs. 2-8, paragraphs [0024]-[0041]).
Marroquin teaches that the mounting assembly 208 is adhered to a surface of the PV module via a plurality of fasteners, which Marroquin teaches are removable adhesives (paragraph [0026]).
This disclosure teaches the limitations of Claim 1, wherein the mounting assembly comprises a plurality of distributed mounting pads (corresponding to plurality of adhesives connecting item 208 to a face of the PV module) that adhere to a face of the PV module.
Marroquin teaches that the mounting assembly 208 is removably connected to inverter housing 202 via screws 220 passing through holes 332 in tabs 330 of the inverter housing (Figs. 3-4, paragraphs [0027] and [0033]).
Therefore, Marroquin teaches that the plurality of distributed mounting pads flexibly retain a plurality of protuberances (i.e. tabs 330 and screws 332) of the power conversion module 202/203 to mechanically couple the power conversion module 202/203 to the PV module. Paragraph [0030] of the instant specification teaches that the mounting assembly of the instant invention is mounted to the PV module of the invention via an adhesive (paragraph [0030]). Therefore, it is the Examiner’s position that the mounting assembly of Marroquin also “flexibly” retains the protuberances 330/322, because the connection between the mounting assembly 208 and the PV module is effected by a removable adhesive.

It is the Examiner’s position that “for flexibly mounting a power conversion module to a photovoltaic module” and “that adhere to a face of the PV module and flexibly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module such that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module” are all intended use limitations of the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claims 1 and 8, an alternate interpretation of Marroquin is applied.
In reference to Claim 1, Marroquin teaches a mounting assembly (208 and its associated parts) for flexibly mounting a power conversion module (i.e. junction box 204, paragraph [0025]) to a photovoltaic module (Figs. 2-8, paragraphs [0024]-[0041]).
Marroquin teaches that the mounting assembly 208 is adhered to a surface of the PV module via a plurality of fasteners, which Marroquin teaches are removable adhesives (paragraph [0026]).
This disclosure teaches the limitations of Claim 1, wherein the mounting assembly comprises a plurality of distributed mounting pads (corresponding to plurality of adhesives connecting item 208 to a face of the PV module) that adhere to a face of the PV module.
Marroquin teaches that the mounting assembly 208 is removably connected to junction box housing 204 via tabs 225/227 (Figs. 3 and 5, paragraph [0027]) in slots 222/224 of mounting assembly 208 (Figs. 3 and 5, paragraph [0027]).
Therefore, Marroquin teaches that the plurality of distributed mounting pads flexibly retain a plurality of protuberances (i.e. tabs 225/227) of the power conversion module 204 to mechanically couple the power conversion module 204 to the PV module. Paragraph [0030] of the instant specification 
	It is the Examiner’s position that, because Marroquin teaches that the mounting assembly 208 of his invention comprises a plurality of distributed mounting points (i.e. a plurality of adhesive attachments) the distributed mounting points of the mounting assembly 208 of Marroquin is structurally capable of flexibly retaining a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module so that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module.
It is the Examiner’s position that “for flexibly mounting a power conversion module to a photovoltaic module” and “that adhere to a face of the PV module and flexibly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module such that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module” are all intended use limitations of the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
This disclosure further teaches the limitations of Claim 8, wherein the power conversion module is a DC junction box.
In reference to Claims 10 and 20, Marroquin teaches a system (corresponding to item 208 and its associated parts) for flexibly mounting a power conversion module (i.e. inverter 203/202, paragraphs [0024]-[0025]) to a photovoltaic module (Figs. 2-8, paragraphs [0024]-[0041]).
The system of Marroquin comprises a PV module 100 (Fig. 2, paragraph [0024]).
Marroquin teaches that the mounting assembly 208 is adhered to a surface of the PV module via a plurality of fasteners, which Marroquin teaches are removable adhesives (paragraph [0026]).
This disclosure teaches the limitations of Claim 10, wherein the mounting assembly comprises a plurality of distributed mounting pads (corresponding to plurality of adhesives connecting item 208 to a face of the PV module) that adhere to a face of the PV module.

Therefore, Marroquin teaches that the plurality of distributed mounting pads flexibly retain a plurality of protuberances (i.e. tabs 330 and screws 332) of the power conversion module 202/203 to mechanically couple the power conversion module 202/203 to the PV module. Paragraph [0030] of the instant specification teaches that the mounting assembly of the instant invention is mounted to the PV module of the invention via an adhesive (paragraph [0030]). Therefore, it is the Examiner’s position that the mounting assembly of Marroquin also “flexibly” retains the protuberances 330/322, because the connection between the mounting assembly 208 and the PV module is effected by a removable adhesive.
	It is the Examiner’s position that, because Marroquin teaches that the mounting assembly 208 of his invention comprises a plurality of distributed mounting points (i.e. a plurality of adhesive attachments) the distributed mounting points of the mounting assembly 208 of Marroquin is structurally capable of flexibly retaining a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module so that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module.
It is the Examiner’s position that “for flexibly mounting a power conversion module to a photovoltaic module” and “that adhere to a face of the PV module and flexibly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module such that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module” are all intended use limitations of the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
This disclosure further teaches the limitations of Claim 20, wherein the system further comprises the power conversion module 202/203. 
In reference to Claims 10, 18, and 20, an alternate interpretation of Marroquin is applied.
In reference to Claims 10, 18, and 20, Marroquin teaches a system (208 and its associated parts) for flexibly mounting a power conversion module (i.e. junction box 204, paragraph [0025]) to a photovoltaic module (Figs. 2-8, paragraphs [0024]-[0041]).
The system of Marroquin comprises a PV module 100 (Fig. 2, paragraph [0024]).
Marroquin teaches that the mounting assembly 208 is adhered to a surface of the PV module via a plurality of fasteners, which Marroquin teaches are removable adhesives (paragraph [0026]).
This disclosure teaches the limitations of Claim 10, wherein the mounting assembly comprises a plurality of distributed mounting pads (corresponding to plurality of adhesives connecting item 208 to a face of the PV module) that adhere to a face of the PV module.
Marroquin teaches that the mounting assembly 208 is removably connected to junction box housing 204 via tabs 225/227 (Figs. 3 and 5, paragraph [0027]) in slots 222/224 of mounting assembly 208 (Figs. 3 and 5, paragraph [0027]).
Therefore, Marroquin teaches that the plurality of distributed mounting pads flexibly retain a plurality of protuberances (i.e. tabs 225/227) of the power conversion module 204 to mechanically couple the power conversion module 204 to the PV module. Paragraph [0030] of the instant specification teaches that the mounting assembly of the instant invention is mounted to the PV module of the invention via an adhesive (paragraph [0030]). Therefore, it is the Examiner’s position that the mounting assembly of Marroquin also “flexibly” retains the protuberances 225/227, because the connection between the mounting assembly 208 and the PV module is effected by a removable adhesive.
	It is the Examiner’s position that, because Marroquin teaches that the mounting assembly 208 of his invention comprises a plurality of distributed mounting points (i.e. a plurality of adhesive attachments) the distributed mounting points of the mounting assembly 208 of Marroquin is structurally capable of flexibly retaining a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module so that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module.
It is the Examiner’s position that “for flexibly mounting a power conversion module to a photovoltaic module” and “that adhere to a face of the PV module and flexibly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to 
This disclosure further teaches the limitations of Claim 18, wherein the power conversion module is a DC junction box.
This disclosure further teaches the limitations of Claim 20, wherein the system further comprises the power conversion module 202/203. 

Claims 1-6, 8, 10-16, 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Good, et al. (U.S. Patent Application Publication 2010/0105245 A1).
In reference to Claim 1, Good teaches a mounting assembly (120) for flexibly mounting a power conversion module (i.e. junction box 102, paragraphs [0018]-[0034]) to a photovoltaic module (Figs. 1-5, paragraphs [0018]-[0034]).
Good teaches that the mounting assembly 120 is a body with an adhesive on both sides (paragraph [0020]).
Therefore, Good teaches the limitations of Claim 1, wherein the mounting assembly comprises a plurality (i.e. two) of distributed mounting pads, each of which corresponds to an adhesive layer on one side of the assembly 120, that adhere to a face of the PV module.
Good further teaches that the rear plate 216 of the junction box 102 is joined to the front side of the junction box 102 via a plurality of protuberances 110 that pass through the mounting assembly 120 (Fig. 2, paragraph [0019]).
Therefore, Good teaches that the plurality of distributed mounting pads (i.e. adhesives on either side of mounting assembly 120) flexibly retain a plurality of protuberances (i.e. posts 110) of the power conversion module 120 to mechanically couple the power conversion module 120 to the PV module (Fig. 2). Paragraph [0030] of the instant specification teaches that the mounting assembly of the instant invention is mounted to the PV module of the invention via an adhesive (paragraph [0030]). Therefore, it is the Examiner’s position that the mounting assembly of Good also “flexibly” retains the protuberances 
	It is the Examiner’s position that, because Good teaches that the mounting assembly 120 of his invention comprises a plurality of distributed mounting points (i.e. a plurality of adhesive layers), the distributed mounting points of the mounting assembly 120 of Marroquin is structurally capable of flexibly retaining a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module so that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module.
It is the Examiner’s position that “for flexibly mounting a power conversion module to a photovoltaic module” and “that adhere to a face of the PV module and flexibly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module such that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module” are all intended use limitations of the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
This disclosure further teaches the limitations of Claim 8, wherein the power conversion module is a DC junction box.
In reference to Claims 10 and 18, Good teaches a system (120) for flexibly mounting a power conversion module (i.e. junction box 102, paragraphs [0018]-[0034]) to a photovoltaic module (Figs. 1-5, paragraphs [0018]-[0034]).
The system of Good comprises the photovoltaic module 104 (paragraph [0018]).
Good teaches that the mounting assembly 120 is a body with an adhesive on both sides (paragraph [0020]).
Therefore, Good teaches the limitations of Claim 10, wherein the mounting assembly comprises a plurality (i.e. two) of distributed mounting pads, each of which corresponds to an adhesive layer on one side of the assembly 120, that adhere to a face of the PV module.

Therefore, Good teaches that the plurality of distributed mounting pads (i.e. adhesives on either side of mounting assembly 120) flexibly retain a plurality of protuberances (i.e. posts 110) of the power conversion module 120 to mechanically couple the power conversion module 120 to the PV module (Fig. 2). Paragraph [0030] of the instant specification teaches that the mounting assembly of the instant invention is mounted to the PV module of the invention via an adhesive (paragraph [0030]). Therefore, it is the Examiner’s position that the mounting assembly of Good also “flexibly” retains the protuberances 110, because the connection between the mounting assembly 120 and the PV module is effected by an adhesive.
	It is the Examiner’s position that, because Good teaches that the mounting assembly 120 of his invention comprises a plurality of distributed mounting points (i.e. a plurality of adhesive layers), the distributed mounting points of the mounting assembly 120 of Marroquin is structurally capable of flexibly retaining a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module so that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module.
It is the Examiner’s position that “for flexibly mounting a power conversion module to a photovoltaic module” and “that adhere to a face of the PV module and flexibly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module such that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module” are all intended use limitations of the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
This disclosure further teaches the limitations of Claim 18, wherein the power conversion module is a DC junction box.
In reference to Claims 2 and 11, Good teaches that the mounting assembly of his invention further comprises an electrical connector 506 (Fig. 5, paragraphs [0018] and [0021]) that couples to a plug 124/122 of the power conversion module (Fig. 1, paragraph [0021]).
It is the Examiner’s position that this structure “provides a rigid mounting point for the power adapted for electrically coupling the power conversion module to the PV module,” because the junction box 102 provides a rigid cover for this electrical connection.
In reference to Claims 3 and 12, Good teaches that the mounting assembly 120 is a body with an adhesive on both sides (paragraph [0020]).
Therefore, Good teaches the limitations of Claims 3 and 12, wherein the plurality of distributed mounting pads comprises only two mounting pads.
	In reference to Claims 4 and 13, Good teaches that the plurality of protuberances 110 protrude through openings 302 in the gasket 120 (Fig. 5, paragraph [0034]), which, as described in the rejection of Claims 1 and 10 above, comprises a separate adhesive mounting pad on each of its horizontal faces.
	This disclosure teaches the limitations of Claims 4 and 13, wherein each mounting pad of the plurality of distributed mounting pads is adapted to flexibly retain a protuberance of the plurality of protuberances (i.e. at least one of the protuberances) extending from the power conversion module (i.e. within openings 302), because the gasket 120 is taught to be a peel-and-stick two sided adhesive (paragraph [0020]), which is flexible. 
It is the Examiner’s position that “to flexibly retain a protuberance of the plurality of protuberances extending from the power conversion module” is an intended use limitation of the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claims 5 and 14, Good teaches that the plurality of protuberances 110 protrude through openings 302 in the gasket 120 (Fig. 5, paragraph [0034]), which, as described in the rejection of Claim 1 above, comprises a separate adhesive mounting pad on each of its horizontal faces.
	This disclosure teaches the limitations of Claims 5 and 14, wherein each mounting pad of the plurality of distributed mounting pads defines a groove (i.e. opening 302) that retains a corresponding protuberance 110 of the plurality of protuberances such that a gap exists between each protuberance and 
It is the Examiner’s position that “retains a corresponding protuberance of the plurality of protuberances such that a gap exists between each protuberance and the PV module when the PV module is unflexed” is an intended use limitation of the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
	In reference to Claims 6 and 15, Good teaches that each mounting pad of the plurality of distributed mounting pads (i.e. each adhesive layer on either horizontal side of the gasket 120) has a lattice structure (i.e. a regular geometrical arrangement of points or objects over an area or in space,” per Merriam Webster), corresponding to the regular arrangement of holes 302 (Fig. 3).
	Good teaches that each mounting pad of the plurality of distributed mounting pads (i.e. each adhesive layer on either horizontal side of the gasket 120) has a plurality of adhesive wells (corresponding to holes 302) for adhering the pad to the face of the PV module. Items 302 meet the limitations of “adhesive wells” because they are openings in the mounting pad with adhesive borders. They are also structurally capable of receiving adhesive.
It is the Examiner’s position that “for adhering the pad to the face of the PV module” is an intended use limitation of the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claim 16, because the “adhesive wells” 302 are each a hole through the gasket/mounting pads 120, a wall of each of the “adhesive wells” 302 defines an aperture (i.e. a hole) for allowing excess adhesive to escape (i.e. that is structurally capable of allowing adhesive to flow through it).
It is the Examiner’s position that “for allowing excess adhesive to escape” is an intended use limitation of the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7, 9, 17, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marroquin, et al. (U.S. Patent Application Publication 2011/0083733 A1).
In reference to Claims 7 and 17, Marroquin does not teach that the power conversion module 202/203 is necessarily a DC-AC converter.
However, he teaches that one of several configurations suitable for use as the inverter of the device of his invention includes an AC link inverter (paragraph [0024]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have selected the inverter of the device of Marroquin to be an AC link inverter, because he teaches that this is one of several configurations for the inverter of his invention.
Selecting the inverter of the device of Marroquin to be an AC link inverter teaches the limitations of Claims 7 and 17, wherein the power conversion module is a DC-AC converter.
In reference to Claims 9 and 19, Marroquin does not teach that the power conversion module 202/203 is necessarily a DC-DC converter.
However, he teaches that one of several configurations of the power converter of his invention includes a DC-DC converter (paragraph [0024]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have selected the power conversion module of the device of Marroquin to be a DC-DC converter, because he teaches that this is one of several configurations for the power conversion module of his invention.
Selecting the power conversion module of the device of Marroquin to be a DC-DC converter teaches the limitations of Claims 9 and 19, wherein the power conversion module is a DC-DC converter.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SADIE WHITE/             Primary Examiner, Art Unit 1721